                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


HAROLD STAFFNEY,

                  Petitioner,
            v.                               Case No. 18-13922
                                             Hon. Terrence G. Berg
SHERMAN CAMPBELL,

                  Respondent.

 OPINION AND ORDER DENYING THE PETITION FOR WRIT
                OF HABEAS CORPUS
     Harold Staffney (“Petitioner”), confined at the Gus Harrison Cor-
rectional Facility in Adrian, Michigan, seeks the issuance of a writ of ha-

beas corpus pursuant to 28 U.S.C. § 2241. In his pro se application, peti-

tioner challenges the Michigan Parole Board’s failure to recommend com-

mutation of his sentence, M.C.L. § 750.316, as well as the Lenawee

County Circuit Court’s denial of his state petition for writ of habeas cor-

pus. For the reasons stated below, the application for a writ of habeas

corpus is DENIED WITH PREJUDICE.

        I. Background

     Petitioner was convicted of first-degree murder and possession of a

firearm during commission of a felony in 1987. On January 6, 1988, he

was sentenced to life without parole on the first-degree murder conviction


                                    1
and an additional two years imprisonment on the felony-firearm convic-

tion. Petitioner’s habeas petition is difficult to follow but it appears that

he claims that the Michigan Parole Board refuses to commute his sen-

tence for first-degree murder and/or has incorrectly scored his parole
guidelines in such a way that would prevent him from obtaining commu-

tation of his sentence. Petitioner has apparently filed several state peti-

tions for writ of habeas corpus with the Lenawee County Circuit Court,
seeking to compel the Parole Board to commute his sentence. Petitioner

has been denied state habeas relief several times.

     Petitioner now seeks federal habeas relief.

     II. Discussion

     A petition for a writ of habeas corpus must set forth facts that give

rise to a cause of action under federal law or it may summarily be dis-
missed. See Perez v. Hemingway, 157 F. Supp. 2d 790, 796 (E.D. Mich.

2001). Federal courts are also authorized to dismiss any habeas petition

that appears legally insufficient on its face. McFarland v. Scott, 512 U.S.

849, 856 (1994). A federal district court is authorized to summarily dis-

miss a habeas corpus petition if it plainly appears from the face of the

petition or the exhibits that are attached to it that the petitioner is not

entitled to federal habeas relief. See Carson v. Burke, 178 F.3d 434, 436

(6th Cir. 1999); Rules Governing § 2254 Cases, Rule 4, 28 U.S.C. § 2254.

A district court has the duty to screen out any habeas corpus petition that

lacks merit on its face. Allen v. Perini, 424 F.3d 134, 141 (6th Cir. 1970).
                                     2
      Courts have used Rule 4 of the habeas corpus rules to summarily

dismiss facially insufficient habeas petitions brought under § 2241. See

e.g. Perez, 157 F. Supp. 2d at 796 (additional citations omitted). Because

the instant petition is facially insufficient to grant habeas relief, the pe-
tition is subject to summary dismissal. Id.1

      Petitioner’s primary claim appears to be that the Michigan Parole

Board has denied him commutation on his life sentence or has scored his

parole guidelines in such a way that would prevent him from having his

sentence commuted. To the extent that petitioner seeks a commutation

of his life sentence, he is not entitled to habeas relief. There is no consti-
tutional right of a convicted person to be conditionally released before the

expiration of a valid sentence. Greenholtz v. Inmates of Nebraska Penal

and Correctional Complex, 442 U.S. 1, 7 (1979); see Board of Pardons v.
Allen, 482 U.S. 369, 377, fn. 8 (1987). There is thus no federal constitu-

tional right to be paroled. Gavin v. Wells, 914 F. 2d 97, 98 (6th Cir. 1990);

Lee v. Withrow, 76 F. Supp. 2d 789, 792 (E.D. Mich. 1999). The denial of

1The Court recognizes that the general rule is that a state prisoner can only challenge
his or her custody by filing a petition for writ of habeas corpus under 28 U.S.C. § 2254.
See e.g. Greene v. Tennessee Dep't of Corr., 265 F. 3d 369, 371 (6th Cir. 2001). None-
theless, there is some authority that allows a state prisoner to use 28 U.S.C. § 2241
to challenge his or her commutation proceedings because the prisoner is not challeng-
ing his or her conviction but the execution of the sentence. See Smith v. Franklin, 465
F. App’x 788, 789 (10th Cir. 2012); Bird v. LeMaitre, 371 F. App’x 938, 939 (10th Cir.
2010). This Court has also found at least one case in which a state prisoner was per-
mitted to use § 2241 to allege infirmities in his state post-conviction proceedings. See
Dawson v. Colorado, 634 F. App’x 211, 212 (10th Cir. 2015). Regardless of what stat-
utory provision Petitioner’s claims are brought under, he is not entitled to habeas
relief.
                                           3
parole and the continued incarceration of a prisoner also does not violate

the cruel and unusual punishment clause of the Eighth Amendment to

the United States Constitution. Lee, 76 F. Supp. 2d at 792. It is not un-

constitutional to require an inmate to serve his maximum sentence. Id.
      The reasoning in Greenholtz was applied to the commutation pro-

cess in Connecticut Board of Pardons v. Dumschat, 452 U.S. 458, 464

(1981). In that case, the Supreme Court noted, “[U]nlike probation, par-
don and commutation decisions have not traditionally been the business

of courts; as such, they are rarely, if ever, appropriate subjects for judicial

review.” Id. at 464. A decision on whether an inmate’s sentence should be

commuted depends not only on objective findings of fact, “but also on

purely subjective evaluations and on predictions of future behavior by

those entrusted with the decision.” Id.
      Because the commutation process is similar to a parole determina-

tion, the Supreme Court opined that Greenholtz “compels the conclusion

that an inmate has ‘no constitutional or inherent right’ to commutation

of his sentence.” Dumschat, 452 U.S. at 464. The Supreme Court further

held that in terms of the Due Process Clause, a prisoner’s expectation in

the commutation of his or her sentence “is simply a unilateral hope.” Id.

at 465. Consequently, denying commutation does not implicate the Due

Process Clause. The Supreme Court also held that any constitutional

claim for commutation must be found solely in the statutes or rules which

define the obligations of the authorities who are charged with granting
                                      4
clemency. Id. The Supreme Court concluded that because Connecticut’s

commutation statute had no definitions, criteria, and no mandatory lan-

guate, the commutation statute did not create a constitutional right for

inmates serving life sentences beyond the right to seek commutation. Id.
at 466.

     The Supreme Court has also held that the Due Process Clause is

not violated where the clemency or pardon procedures “do no more than
confirm that the clemency and pardon powers are committed, as is our

tradition, to the authority of the executive.” Ohio Adult Parole Authority

v. Woodard, 523 U.S. 272, 276 (1998). The prisoner’s claim of a “broader

due process interest” in Ohio’s clemency proceedings, the Supreme Court

noted, “would be inconsistent with the heart of executive clemency, which

is to grant clemency as a matter of grace, thus allowing the executive to
consider a wide range of factors not comprehended by earlier judicial pro-

ceedings and sentencing determinations.” Id. at 280–81. The availability

of clemency, or the manner in which a state conducts clemency proceed-

ings, does not impose an “atypical and significant hardship on the inmate

in relation to the ordinary incidents of prison life.” Ohio Adult Parole Au-

thority, 523 U.S. at 283. Instead, the denial of clemency merely means

that the inmate must serve the sentence that was originally imposed. Id.

     More recently, in District Attorney's Office for Third Judicial Dis-

trict v. Osborne, 557 U.S. 52, 67–68 (2009), the Supreme Court held that

a state prisoner did not have a liberty interest in the Alaska Governor's
                                     5
constitutional authority to grant pardons, commutations, and reprieves,

and thus could not, on such a basis, raise a due process challenge to the

State of Alaska’s refusal to give him access to the state’s evidence for

DNA testing.
     Finally, the Sixth Circuit cautioned that Federal courts “do not sit

as super appeals courts over state commutation proceedings.” Workman

v. Bell, 245 F. 3d 845, 852 (6th Cir. 2001).
     The provisions of M.C.L. § 791.244 leave the decision whether to

commute a life-without-parole sentence entirely to the governor’s discre-

tion, thus, the power of the governor to grant a reprieve, commutation,

or pardon does not create a liberty interest in such a release. See Man-

ning v. Unknown Parties, 56 F. App’x 710, 711 (6th Cir. 2003). M.C.L.

§ 791.244 does not impose any standards that constrain the Michigan Pa-
role Board in determining when a prisoner’s life-without-parole sentence

should be commuted, the statute thus creates no right or entitlement suf-

ficient enough to invoke the protections of the Due Process Clause. Peti-

tioner is not entitled to relief based upon the refusal of the Michigan Pa-

role Board to commute his life sentence.

     Petitioner is also not entitled to relief on his claim that the Lenawee

County Circuit Court refused to grant any of his state habeas petitions,

because this claim is also non-cognizable. “The Sixth Circuit consistently

held that errors in post-conviction proceedings are outside the scope of

federal habeas corpus review.” Cress v. Palmer, 484 F. 3d 844, 853 (6th
                                     6
Cir. 2007). Thus, a federal habeas corpus petition cannot be used to

mount a challenge to a state’s scheme of post-conviction relief. See Greer

v. Mitchell, 264 F. 3d 663, 681 (6th Cir. 2001). The rationale behind this

rule is that the states have no constitutional obligation to provide post-
conviction remedies. Id. (citing to Pennsylvania v. Finley, 481 U.S. 551,

557 (1987)). “A due process claim related to collateral post-conviction pro-

ceedings, even if resolved in a petitioner’s favor, would not ‘result [in] . .
. release or a reduction in . . . time to be served or in any other way affect

his detention because we would not be reviewing any matter directly per-

taining to his detention.’” Cress, 484 F. 3d at 853 (quoting Kirby v. Dut-

ton, 794 F. 2d 245, 247 (6th Cir. 1986)). Thus, the “scope of the writ” does

not encompass a “second tier of complaints about deficiencies in state

post-conviction proceedings.” Cress, 484 F. 3d at 853 (quoting Kirby, 794
F. 2d at 248). “[T]he writ is not the proper means to challenge collateral

matters as opposed to the underlying state conviction giving rise to the

prisoner’s incarceration.” Id. (internal quotations omitted). Petitioner is

not entitled to relief on his claim.

III. Certificate of Appealability

      Section 2253 of Title 28 of the United States Code governs appeals

in habeas corpus proceedings. A state prisoner who seeks habeas corpus

relief under 28 U.S.C. § 2241 must obtain a certificate of appealability to

bring an appeal from an order denying habeas relief. See Greene v. Tenn.

Dep't of Corrections, 265 F. 3d 369, 372 (6th Cir. 2001). “The district court
                                       7
must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.” Rules Governing § 2254 Cases, Rule

11(a), 28 U.S.C. § 2254; See also Strayhorn v. Booker, 718 F. Supp. 2d

846, 875 (E.D. Mich. 2010).
      Section 2253(c)(2) states, in pertinent part: “A certificate of appeal-

ability may issue . . . only if the applicant has made a substantial showing

of the denial of a constitutional right.” See Lyons v. Ohio Adult Parole
Auth., 105 F. 3d 1063, 1073 (6th 1997).

      For the reasons stated in this opinion, the Court denies petitioner

a certificate of appealability because he has failed to make a substantial

showing of the denial of a federal constitutional right. Dell v. Straub, 194

F. Supp. 2d 629, 659 (E.D. Mich. 2002). The Court will also deny peti-

tioner leave to appeal in forma pauperis, because the appeal would be
frivolous. Id.




                                     8
IV. Conclusion

    Based upon the foregoing, IT IS ORDERED that:

   The Petition for a Writ of Habeas Corpus is DENIED WITH
     PREJUDICE;

   A Certificate of Appealability is DENIED; and

   Petitioner is DENIED leave to appeal in forma pauperis.




  SO ORDERED.



Dated: January 31, 2019 s/Terrence G. Berg
                        TERRENCE G. BERG
                        UNITED STATES DISTRICT JUDGE




                    Certificate of Service
      I hereby certify that this Order was electronically filed,
and the parties and/or counsel of record were served on January
31, 2019.
                         s/A. Chubb
                         Case Manager




                                  9
